Petition for Writ of Mandamus Denied and Opinion filed July 12, 2016.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-16-00433-CV



         IN RE JOYCE M. HUTCHERSON, RUDOLPH J. PUSOK
                  AND JIMMIE R. PUSOK, Relators

                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                        County Civil Court at Law No. 4
                            Harris County, Texas
                        Trial Court Cause No. 1059926

                        MEMORANDUM OPINION

      On May 31, 2016, relators Joyce M. Hutcherson, Rudolph J. Pusok and
Jimmie R. Pusok filed a petition for writ of mandamus in this court. See Tex. Gov’t
Code Ann. § 22.221 (West 2004); see also Tex. R. App. P. 52. In the petition,
relators ask this court to compel the Honorable Roberta Llloyd, presiding judge of
the County Civil Court at Law No. 4 of Harris County, to (1) vacate her April 25,
2016 order that denied relators’ motion to enforce the parties’ Rule 11 scheduling
agreement by striking the real party-in-interest Harris County’s Second Amended
Petition as untimely under the agreement, and (2) enter an order enforcing the
parties’ Rule 11 scheduling agreement. Relators also request a stay of the
underlying trial court proceedings.

      To obtain mandamus relief, a relator must show both that the trial court
clearly abused its discretion and that relator has no adequate remedy by appeal. In
re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

      Relators have not established that the trial court clearly abused its discretion.
Accordingly, we deny relators’ petition for writ of mandamus.



                                                    PER CURIAM


Panel consists of Chief Justice Frost and Justices McCally and Brown.




                                          2